Citation Nr: 0932272	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-17 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to 
February 1977.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision rendered by the North 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied an increased rating 
for service-connected hepatitis C.

The Veteran testified before the undersigned at a 
videoconference hearing in July 2007.  A transcript of the 
hearing is of record.

This claim was remanded for additional development in 
September 2007.


FINDINGS OF FACT

1.  Hepatitis C is productive of daily fatigue, malaise, 
abdominal pain, and nausea; but without hepatomegaly, 
anorexia, or incapacitating episodes.

2.  Hepatitis C is the Veteran's only service-connected 
disability and his combined evaluation is 20 percent; he does 
not meet the schedular criteria for a TDIU.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
hepatitis C are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7354 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide. 38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Vazquez-Flores v. Peake. 

The Veteran received VCAA notice, as it related to his 
increased rating claim, by way of November 2005 and November 
2007 letters.  These letters notified him of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.

The letters also told the Veteran that he could substantiate 
the claim with evidence that his disability had worsened.  
The November 2007 letter also told him 1) that he could 
substantiate the claim with evidence of the disability's 
impact on employment; 2) that if an increase in disability 
was found, a disability rating would be determined by 
applying relevant diagnostic codes; and 3) provided types of 
medical and lay evidence that he could submit.

He was not specifically told that he could substantiate the 
claim with evidence of the impact of hepatitis C on daily 
life.  The letters did, however, tell him that he could 
submit statements from persons who had witnessed how the 
disability had affected him.  This should have put him on 
notice that the impact of his disability on daily life was 
relevant.

As discussed below, the criteria for an increased rating for 
hepatitis C would be satisfied by a noticeable worsening of 
the disability, i.e. without a need for specific measurements 
or test results.  38 C.F.R. § 4.114, Diagnostic Code 7354.  
Hence, notice on the second Vazquez-Flores element was not 
required.

The November 2007 letter also contained a discussion of the 
type of evidence necessary to establish a disability rating 
or effective date, pursuant to the recent holding in the 
Dingess decision.  

There was a timing deficiency with the November 2007 letter 
because it was provided after the initial evaluation.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  This 
deficiency was cured by the re-adjudication of the claim in a 
February 2008 supplemental statement of the case issued after 
the notice was provided. Mayfield v. Nicholson, 499 F.3d 1399 
(Fed. Cir. 2007).

Duties to Assist

Under the VCAA, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim. 38 U.S.C.A. § 5103A.  The information and evidence 
associated with the claims file consist of VA medical 
treatment records.  The Veteran has also been afforded VA 
examinations.  He has not indicated, nor is the Board aware, 
of any outstanding pertinent records.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Thirty-eight C.F.R. § 4.114, provides the schedule of ratings 
and diagnostic criteria for evaluating disorders of the 
digestive system.  Under 38 C.F.R. § 4.114 a single 
evaluation will be assigned under the diagnostic code 
reflecting the predominant disability picture.  38 C.F.R. § 
4.114.  

The Veteran's hepatitis C disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 
7354.  

Diagnostic Code, 7354 governs the evaluation of hepatitis C 
(as well as non-A, non-B hepatitis).  Under that code, a 10 
percent rating requires that the disease be productive of 
intermittent fatigue, malaise, and anorexia, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right  
upper quadrant pain) having a total duration of at least one 
week but less than two weeks during the past twelve-month 
period.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2008).

A 20 percent rating is warranted if hepatitis C is productive 
of daily fatigue, malaise, and anorexia (without weight loss 
or hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
twelve-month period.  Id. 

A 40 percent evaluation is assigned if hepatitis C is 
manifested by daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  Id. 

A 60 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12-month period, but not occurring 
constantly.  Id.

A 100 percent evaluation is assigned in cases of near-
constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper 
quadrant pain).  Id.

Note 1 under Diagnostic Code 7354, provides that hepatitis C 
sequelae (such as cirrhosis of the liver) will be evaluated 
under an appropriate diagnostic code, but not using the same 
signs and symptoms as the basis for evaluation under 
Diagnostic Code 7354, and under a diagnostic code for 
sequelae (see 38 C.F.R. § 4.14).  See Note 1 following 38 
C.F.R. § 4.114, Diagnostic Code 7354.  

Note 2 under Diagnostic Code 7354 provides that for purposes 
of evaluating conditions under Diagnostic Code 7354, 
"incapacitating episode" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  See Note 2 following 38 C.F.R. § 4.114. 

Thirty-eight C.F.R. § 4.112 (2008), indicates that the term 
"minor weight loss" means a weight loss of 10 to 20 percent 
of the individual's baseline weight, sustained for three 
months or longer.  "Baseline weight" means the average weight 
for the two-year-period preceding onset of the disease.  38 
C.F.R. § 4.112 (2008).

Factual Background

During VA outpatient treatment in November 1995, an 
impression of chronic hepatitis C with minimal cirrhosis was 
reported.

At an August 2004 VA examination, the Veteran complained of 
fatigue and malaise.  He reported that his appetite was 
within normal limits and that he had gained 30 pounds over 
the last 5 years.  He complained of dull, aching pain in both 
of his legs.  He also complained of generalized abdominal 
pain and tenderness in the right upper quadrant region of his 
abdomen.  He denied symptoms of fever, chills, vomiting, 
nausea, hematemesis, melena and hematochezia.  

On physical examination, Veteran weighed 210 lbs.  His 
abdomen was soft, with tenderness in the right upper 
quadrant.  There was no rebound, guarding, or rigidity and 
bowel sounds were audible.  Hepatosplegonomy was not 
appreciated.  The clinical impression was 'history of chronic 
hepatitis C with fatty infiltration and cirrhosis of the 
liver; and current complaints of fatigue, lassitude, 
arthralgia, and some right upper quadrant tenderness.'  

An April 2005 abdominal ultrasound was negative for definite 
focal masses within the liver.

At a December 2005 VA examination, the Veteran reported 
progressive fatigue and malaise.  His appetite was poor.  He 
had gained 12 lbs over the past 12 months, due to use of 
insulin.  In the right upper quadrant of his abdomen, there 
was mild cramping, a full sensation, and occasional dull and 
sharp pain.  He routinely experienced nausea 1-2 times per 
week; almost daily diarrhea; abdominal bloating on occasion; 
but no vomiting.  He denied any incapacitating episodes due 
to the hepatitis.  

On physical examination, the Veteran was not in acute 
distress.  His abdomen was soft and non-distended with bowel 
sounds present.  It was slightly tender with deep palpation 
of the right upper quadrant region only.  The liver edge was 
palpable at the costal vertebral angle; no ascites were 
noted.  There was no edema, jaundice, JVD, or bruits.  There 
was no edema of the extremities.  The Veteran denied symptoms 
of confusion, black or bloody stools, weight gain, abdominal 
swelling or pedal edema.  His weight was 215 lbs.  The 
examination report also noted that a liver biopsy resulted in 
a diagnosis of chronic hepatitis C with moderate activity and 
mild fibrosis.

The examiner commented that the primary impact of the 
hepatitis C on the Veteran's occupation activities was lack 
of stamina, weakness, and fatigue.  He continued to work 
full-time as a health technician.  There was no effect on his 
activities of daily living.  His primary symptoms of liver 
disease were fatigue, malaise, nausea, diarrhea, and right 
upper quadrant discomfort.

At the Veteran's July 2007 hearing, he testified that his 
current symptoms included fatigue malaise, nausea, and pain.  
He denied having missed excessive days form work; or periods 
of incapacitation.  He also stated that he gained weight due 
to his use of insulin, which increased his appetite.  He said 
that he had lost weight in the previous week and that prior 
to taking insulin he had lost weight.

At a VA examination in December 2007, the Veteran denied 
current treatment for his hepatitis C.  He continued to work 
on a full-time basis.  His current symptoms included daily 
fatigue, malaise, and nausea, but no vomiting.  He also noted 
mild chronic generalized abdominal pain.  His diarrhea had 
pretty much resolved.  He reported a fairly good appetite and 
noted that his weight had been stable.  He denied any 
knowledge of hepatomegaly.  He also denied any periods of 
incapacitation in the last year and had not missed work due 
to his hepatitis.  

On physical examination, bowel sounds were active and the 
abdomen was soft.  Ascites were not detected.  There was no 
tenderness and the liver and spleen were not palpably 
enlarged.  The examiner commented that the Veteran also had 
kidney failure and diabetes mellitus, which coexisted with 
his hepatitis; but it would be mere conjecture to attempt to 
assign a specific percentage of symptoms to each of those 
disorders.

VA outpatient treatment records reflect that from January 
2006 to January 2008 there was a cumulative weight gain of 
10.5 lbs.  An October 2007 treatment note shows the Veteran 
reported feeling weak.  He denied nausea, vomiting, shortness 
of breath, or lower extremity edema.  


Analysis

The evidence shows that the Veteran's hepatitis C has been 
primarily manifested by symptoms of daily fatigue, malaise, 
and nausea (without vomiting), and abdominal pain.  While 
some of these symptoms have been attributed, at least in 
part, to non-service connected conditions; the most recent VA 
examiner found that the service connected symptoms could not 
be separated from those that are not service connected.   
Accordingly, all of the symptoms are deemed to be 
attributable to the service connected hepatitis C.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).

Even considering all symptoms as manifestations of the 
service connected disability, the Veteran has not experienced 
any periods of incapacitation over the past 12-months, or at 
any time during the appeal period, and there has been no 
evidence of anorexia or hepatomegaly.  While the record 
reflects that the Veteran reported periods of weight loss, 
the record documents increased weight over the course of the 
appeal and the Veteran testified that he needed to loose 
weight.  The Veteran experienced a net weight gain of 10.5 
pounds. during the appeal period.  

Diagnostic studies, treatment records, and examination 
reports have yielded no evidence of liver enlargement of 
hepatomegaly.

The record shows that the Veteran has a history of mild 
cirrhosis of the liver associated with his hepatitis C.  The 
Board has considered whether additional benefits are 
warranted on the basis of cirrhosis of the liver, pursuant to 
evaluation of signs and symptoms different from any 
considered as the basis for evaluation of hepatitis C under 
Diagnostic Code 7312.

Diagnostic Code 7312 provides the following criteria for 
evaluating cirrhosis:

Generalized weakness, substantial weight 
loss, and persistent jaundice, or; with 
one of the following 
refractory to treatment: ascites, hepatic
 encephalopathy, hemorrhage from varices 
or portal gastropathy 
(erosive gastritis) .....................
... 100 

History of two or more episodes of ascite
s, hepatic 
encephalopathy, or hemorrhage from varice
s or portal gastropathy 
(erosive gastritis), but with periods of 
remission between 
attacks .................................
................................. 70 

History of one episode of ascites, 
hepatic encephalopathy, or 
hemorrhage from varices or portal gastrop
athy (erosive 
  gastritis) ............................
................................... 50 

Portal hypertension and splenomegaly, wit
h weakness, anorexia, abdominal pain, 
malaise, and at least 
minor weight loss .................. 30

Symptoms such as weakness, anorexia, abdo
minal pain, and malaise ...........10
38 C.F.R. § 4.114, Diagnostic Code 7312.

For purposes of evaluating conditions in § 4.114, the term 
"substantial weight loss" means a loss of greater than 20 
percent of the individual's baseline weight, sustained for 
three months or longer; and the term "minor weight loss" 
means a weight loss of 10 to 20 percent of the individual's 
baseline weight, sustained for three months or longer.  The 
term "inability to gain weight" means that there has been 
substantial weight loss with inability to regain it despite 
appropriate therapy.  "Baseline weight" means the average 
weight for the two-year-period preceding onset of the 
disease.  66 Fed. Reg. 29,488 (May 31, 2001).
 
A separate rating for cirrhosis and hepatitis C is not 
permitted in this case, because the same symptomatology would 
be used to rate both disabilities (fatigue, malaise, 
abdominal pain).  Note (1) following Diagnostic Code 7354; 
See 38 C.F.R. § 4.14 (2007) (prohibiting the use of the same 
symptoms to evaluate multiple diagnoses).

A rating higher than 20 percent under Diagnostic Code 7312, 
is not possible because there have been no findings of portal 
hypertension and diagnostic studies have not shown 
splenomegaly.  There have also been no clinical findings of 
splenomegaly.  In addition, those findings would need to be 
associated with weakness, anorexia, abdominal pain, malaise, 
and at least minor weight loss.

The record shows abdominal pain, malaise and perhaps 
weakness; but as just discussed there has been no 
demonstration of weakness or anorexia.  Where rating criteria 
are worded in the conjunctive with the use of the word 
"and", each of the specified criteria must be present to 
warrant the specified percentage requirements.  Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).

In sum, the preponderance of the evidence is against the 
Veteran's claim for a disability rating higher than 20 
percent.  The current evaluation reflects the actual degree 
of impairment shown for the entire period of time under 
consideration; hence, there is no basis for staged ratings 
for this claim.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  As such a higher schedular rating is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

TDIU

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).

TDIU is a part of a claim for increased rating.   Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

In this case the Veteran has been employed full time during 
the entire course of the appeal.  Inasmuch as there is no 
evidence of unemployability, TDIU is not raised by the 
record. 

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.  

The discussion above reflects that the symptoms of the 
Veteran's hepatitis C are reasonably contemplated by the 
applicable rating criteria.  The hepatitis C is primarily 
manifested by daily fatigue, malaise, abdominal pain, and 
nausea.  These symptoms are all contemplated in the rating 
criteria.  The Veteran has pointed out that he works in a VA 
hospital and that being near doctors enables him to work 
without missing days due to his disability.  The fact 
remains, that his symptoms are contemplated by the rating 
schedule and that there has not been marked interference with 
employment.  Referral of the claim for extraschedular 
consideration is, therefore, not warranted.


ORDER

An increased rating for hepatitis C is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


